Appeal by the defendant from a resentence of the County Court, Dutchess County (Dolan, J), imposed January 20, 2009, which, upon his conviction of sexual abuse in the first degree, upon a jury verdict, imposed a term of postrelease supervision in addition to the determinate term of imprisonment previously imposed on April 19, 2002.
Ordered that the appeal is dismissed as academic.
The sole issue presented on appeal is the defendant’s challenge to the legality of the term of postrelease supervision that the County Court imposed at resentencing, pursuant to Correction Law § 601-d. The record indicates that the challenged term of postrelease supervision has expired. Accordingly, the appeal has been rendered academic (see People v Elmendorf, 83 AD3d 959 [2011]; cf. People v Garner, 83 AD3d 862 [2011]). Skelos, J.P., Dickerson, Hall, Austin and Miller, JJ., concur.